Title: From George Washington to Colonel Thomas Clark, 6 December 1778
From: Washington, George
To: Clark, Thomas


  
    Sir
    Paramus [N.J.] 6th December 1778
  
  I have recd intelligence that the enemy’s shipping had got as high up as King’s ferry and that they had landed some Men on this side near Haverstraw. Be pleased therefore to move the Brigade without 
    
    
    
    their Baggage to a good peice of Ground seven or eight miles towards the Ferry. You had better march upon the Road nearest the Mountain and not upon that through Kakeate. If the enemy should have landed any men, you will send out scouts to reconnoitre them, and if foraging seems their object endeavour to keep them from penetrating the Country. If they keep in a Body and seem preparing for a design against the posts, keep your Men together also, prepared to act as circumstances may require. I am Sir Yr most obt Servt

  Go: Washington

